

116 HRES 186 IH: Commemorating the 75th anniversary of the United Negro College Fund, Inc.
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 186IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Mr. Byrne (for himself, Ms. Adams, Mr. Walker, Mr. Brown of Maryland, Mr. Clay, Ms. Sewell of Alabama, Ms. Fudge, Mr. David Scott of Georgia, Ms. Wilson of Florida, Mr. Johnson of Georgia, Ms. Plaskett, Mr. Rush, Ms. Johnson of Texas, Mr. Danny K. Davis of Illinois, Mr. Bishop of Georgia, Ms. Norton, Ms. Wild, Mr. Trone, Mr. Cummings, Mr. Hill of Arkansas, Ms. Bonamici, Mr. Lewis, Mrs. Lee of Nevada, Mr. Budd, and Mr. Gohmert) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONCommemorating the 75th anniversary of the United Negro College Fund, Inc.
	
 Whereas the United Negro College Fund, Inc. (UNCF) was created on April 25, 1944, by Dr. Frederick D. Patterson who served as the president of Tuskegee Institute, now Tuskegee University, from 1935 to 1953 with 27 member colleges and a combined enrollment of 14,000 students to make a united appeal to the national conscience;
 Whereas since the creation of the UNCF, the nonprofit organization has grown to become the Nation’s oldest African-American higher education assistance organization with the famous slogan A mind is a terrible thing to waste and a mission to build a robust and nationally recognized pipeline of underrepresented students who, because of UNCF support, become highly qualified college graduates, and to ensure that our current network of 37 total member historically Black colleges and universities (HBCUs) is a respected model of best practice in moving students to and through college;
 Whereas UNCF advocates on behalf of the following member HBCUs and the students they serve: Allen University, Benedict College, Bennett College, Bethune-Cookman University, Claflin University, Clark Atlanta University, Dillard University, Edward Waters College, Fisk University, Florida Memorial University, Huston-Tillotson University, Interdenominational Theological Center, Jarvis Christian College, Johnson C. Smith University, Lane College, Le Moyne-Owen College, Livingstone College, Miles College, Morehouse College, Morris College, Oakwood University, Paine College, Philander Smith College, Rust College, Saint Augustine’s University, Shaw University, Spelman College, Stillman College, Talladega College, Texas College, Tougaloo College, Tuskegee University, Virginia Union University, Voorhees College, Wilberforce University, Wiley College, and Xavier University of Louisiana; and
 Whereas UNCF has raised more than $4.8 billion benefiting more than 450,000 students and has accomplished this in the following three ways: by awarding $100 million in scholarships annually to more than 10,000 students through 400 scholarship programs, providing financial support to the 37 member HBCUs, and by serving as the Nation’s leading advocate for the importance of minority education and community engagement: Now, therefore, be it
	
 That the House of Representatives— (1)commemorates the 75th anniversary of the United Negro College Fund, Inc. (UNCF) since its founding in 1944;
 (2)celebrates the successes of the organization in providing support to historically Black colleges and universities (HBCUs) and providing financial aid to help underrepresented students gain access to postsecondary education; and
 (3)reaffirms the mission of UNCF to build a robust and nationally recognized pipeline of underrepresented students who become highly qualified college graduates, and to ensure that HBCUs are a respected model of best practice in moving students to and through college.
			